Motion for an enlargement of time granted, insofar as to extend the defendant-appellant’s time to serve and file the record on appeal and appellant’s points to and including April 26, 1960, with notice of argument for the *822June 1960 Term, of this court, said appeal to be argued or submitted when reached. Respondent’s points are to be served and filed on or before May 11, 1960. The order of this court, entered March 25, 1960, is modified accordingly. Concur — Botein, P. J., Breitel, M. M, Frank, Valente and McNally, JJ.